DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 9-15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wilson (US 2004/0199228).
Wilson shows a method of enhancing delivery of a therapeutic compound comprising an ultrasonic catheter to deliver ultrasound energy and a therapeutic compound to a treatment site ([0002]) comprising: a catheter having an ultrasonic element ([0054], [0065]) and a control system to provide a combination of various ultrasound waveforms generated by an oscillating electrical signal pattern that drives the at least one ultrasonic element to generate ultrasonic energy, at least some of the various waveforms having a rise and/or fall rate greater than that of a sinusoidal waveform of the same amplitude and frequency (ultrasound energy emitted in various shapes including square wave, triangle wave, or other waveforms via appropriate input oscillating driving signals; a square or triangle wave will necessarily have a rise/fall rate 
Also, while Wilson does not utilize the term “W/transducer” or “cycles of drive signal”, Wilson is interpreted as reading on these limitations in that the sinusoidal drive signal is increased to greater than 6.0 W/transducer (average power 0.1 to 20 watts; [0102], [0067]) with an increased pulse which comprises of 1 to 5 cycles of drive signal (duty cycle between 1% and 50%; [0102]); and wherein the increased pulse is repeated at a frequency of between about 1 kHz to 20 kHz (frequency between 20 kHz to 20 MHz; [0130]).

Response to Arguments
Applicant's arguments filed 1/20/22 have been fully considered but they are not persuasive.

This limitation is taught by Wilson as noted in the rejection above: [0066]-[0068]; it should be noted that a “pulsed” wave is considered to expose the treatment site to a combination of various waveforms, as each pulse is considered to apply at least one waveform per pulse transmission, and thus a plurality of pulses includes a combination of various waveforms.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793